UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2035



KEN E. HOUSTON; CHARLES M. SIGMON; DEBRA H.
HEFNER; HARRY WALLACE,

                                              Plaintiffs - Appellants,

          versus

SIECOR CORPORATION;     DON     SIGMON;   DOUGLAS
MILLER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
District Judge. (CA-94-64-5-MU)

Submitted:   January 18, 1996               Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ken E. Houston, Charles M. Sigmon, Debra H. Hefner, Harry Wallace,
Appellants Pro Se. J. David Abernethy, SIECOR CORPORATION, Hick-
ory, North Carolina; George North Boylan, Special Deputy Attorney
General, Raleigh, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Houston v. Siecor
Corp., No. CA-94-64-5-MU (W.D.N.C. Apr. 20, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2